UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4145


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE INOCENTE DOMINGUEZ MARTINEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:10-cr-00175-WO-1)


Submitted:   February 21, 2012                Decided:   March 1, 2012


Before WILKINSON and    NIEMEYER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Todd A. Smith, LAW FIRM OF TODD A. SMITH, Graham, North
Carolina, for Appellant. Sandra Jane Hairston, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jose   Inocente     Dominguez     Martinez    pleaded   guilty,

pursuant to a plea agreement, to one count of distribution of

cocaine   hydrochloride   in   violation    of   21   U.S.C.   § 841(a)(1),

(b)(1)(C) (2006) and one count of possession of a firearm during

and in relation to a drug trafficking crime in violation of 18

U.S.C. § 924(c)(1)(A)(i) (2006).        The district court sentenced

Dominguez Martinez to twelve months in prison for the cocaine

distribution conviction followed by a consecutive term of sixty

months for the firearm conviction.         We affirm.

           On appeal, Dominguez Martinez’s counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), in which

he states that he can find no meritorious issues for appeal.

Counsel seeks our review of the consecutive nature of Dominguez

Martinez’s sentences.     We find no error there, as the statute

mandated a consecutive sentence for Dominguez Martinez’s firearm

conviction.   18 U.S.C. § 924(c)(1)(D)(ii) (2006).

           In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.              This court

requires that counsel inform Dominguez Martinez, in writing, of

the right to petition the Supreme Court of the United States for

further review.    If Dominguez Martinez requests that a petition

be filed, but counsel believes that such a petition would be

                                    2
frivolous, then counsel may move in this court for leave to

withdraw from representation.       Counsel’s motion must state that

a copy thereof was served on Dominguez Martinez.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3